NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund Supplement dated June 20, 2011 to the Summary Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective August 31, 2011, the table following “Portfolio Management – Portfolio Managers” is deleted and replaced with the following: Portfolio Manager Title Length of Service Clas Olsson Lead Portfolio Manager, Invesco Since 1994 Shuxin Cao, CFA Portfolio Manager, Invesco Since 1997 Matthew Dennis, CFA Portfolio Manager, Invesco Since 2000 Jason Holzer, CFA Portfolio Manager, Invesco Since 1996 Mark Jason Portfolio Manager, Invesco Since 2001 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
